Case 3:20-cv-00578-TAD-KLH Document 51 Filed 12/29/20 Page 1 of 2 PageID #: 405




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

TAYLA GREENE                                                CASE NO. 3:20-CV-00578

VERSUS                                                      JUDGE TERRY A. DOUGHTY

DAKOTA DEMOSS, ET AL.                                       MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge [Doc. No. 46] having been

 considered, together with the written Objections [Doc. Nos. 49 and 50] thereto filed with this

 Court, and, after a de novo review of the record, finding that the Magistrate Judge's Report and

 Recommendation is correct,

        IT IS ORDERED, ADJUDGED, AND DECREED that the motions to dismiss for lack

 of subject matter jurisdiction filed by Defendant, Trooper Dakota DeMoss [Doc. No. 20] and

 Defendants, Trooper Kory York, Sergeant Floyd McElroy, Lieutenant John Clary, and Captain

 John Peters [Doc. No. 22] are DENIED, as moot.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the motions to

 dismiss for failure to state a claim upon which relief can be granted filed by Defendant, Trooper

 Dakota DeMoss [Doc. No. 20] as supplemented [Doc. No. 31], and Defendants, Trooper Kory

 York, Sergeant Floyd McElroy, Lieutenant John Clary, and Captain John Peters [Doc. No. 22],

 as supplemented [Doc. No. 30], are GRANTED-IN-PART, and that Plaintiff’s denial-of-access

 claim is hereby DISMISSED, without prejudice, as to all defendants.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the motions to

 dismiss for failure to state a claim upon which relief can be granted and alternative motions for

 more definite statement filed by Defendant, Trooper Dakota DeMoss [Doc. No. 20] as
Case 3:20-cv-00578-TAD-KLH Document 51 Filed 12/29/20 Page 2 of 2 PageID #: 406




 supplemented [Doc. No. 31], and Defendants, Trooper Kory York, Sergeant Floyd McElroy,

 Lieutenant John Clary, and Captain John Peters [Doc. No. 22], as supplemented [Doc. No. 30],

 otherwise are DENIED.

        Monroe, Louisiana, this 29th day of December, 2020.


                                                   __________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE




                                               2
